919 N.E.2d 1135 (2010)
In the Matter of Morris A. KELSAY, Respondent.
No. 27S00-0912-DI-557.
Supreme Court of Indiana.
January 14, 2010.

PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: In July 2008, Respondent was charged with operating a vehicle while intoxicated ("OWI"), a class A misdemeanor, and later pled guilty to reckless driving, a class B misdemeanor. In December 2008, Respondent was charged with OWI, a class A misdemeanor, and later pled guilty to this charge. Facts in mitigation include: (1) Respondent reported the second conviction to the Commission and has been cooperative with the Commission; (2) Respondent has no disciplinary history; and (3) Respondent has sought treatment for alcohol dependency and has entered into a monitoring agreement with the Indiana Judges and Lawyers Assistance Program.
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(b), which prohibits committing a criminal act that reflects adversely on honesty, trustworthiness, or fitness as a lawyer.
Discipline: The Court, having considered the submission of the parties, now APPROVES and ORDERS the following agreed discipline.
For Respondent's professional misconduct, the Court suspends Respondent from the practice of law for a period of 90 days, beginning on the date of this order, all stayed subject to completion of 36 months of probation. The Court incorporates by reference the terms and conditions of probation set forth in the parties' Conditional Agreement, which include:
(1) Respondent shall meet all requirements of his monitoring agreement with the Judges and Lawyers Assistance Program and shall have no violations of the law or the Rules of Professional Conduct during his probation.
(2) If Respondent violates his probation, the stay of his suspension may be revoked.
Notwithstanding the expiration of term of probation set forth above, Respondent's probation shall remain in effect until it is terminated pursuant to Admission and Discipline Rule 23(17.1).
The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, any hearing officer appointed in this case is discharged.
All Justices concur.